Title: James Madison to William Tapscott, 29 July 1826
From: Madison, James
To: Tapscott, William


                        
                            
                                Sir
                            
                            
                                
                                    Montpr.
                                
                                July 29. 1826
                            
                        
                        Your last letter expressed so much concern for the failure in paying for the land purchased by you & Mr.
                            Bell, and so much anxiety to make < > first, that I have been in constant hopes of hearing from you
                            satisfactorily on the subject. Being wholly disappointed, I am at length obliged by pressing circumstances to renew
                            my earnest application for the discharge of what is due. It is particularly necessary that I should receive the
                            whole or the greatest part by the middle of December, and I trust, that after the long forbearance, that before that date,
                            the remittances will arrive. I am not unaware that difficulties may have existed where you are; but they are felt from
                            other causes, here also; and the many years which have elapsed since the last payments, must have enabled you both to be
                            in some condition now to do what is required & expected. No plea of interfering claims on a part of the land, can
                            be admitted in this case. From the best information I can obtain, there is no legal foundation for any such. But as they
                            extend to part only of the <qua>ntity  sold, there can be no colour of justice in suspending payment for
                            the uncontested part: the less as we are ready to adjust any difference that may really exist in the most easy &
                            amicable manner for all parties. Let me repeat therefore my urgent requisition, of a compliance without further delay,
                            with the covenant in which you & Mr. Bell are joined, and which in that event will be duly fulfilled by Mrs.
                            Willis & myself. Be so good as to communicate <th>is letter to Mr. Bell for whom it is intended as well as yourself;
                            and to accept < >
                        
                            James Madison
                            
                        
                    